Title: To Thomas Jefferson from Samuel L. Holmes, 17 May 1803
From: Holmes, Samuel L.
To: Jefferson, Thomas


          
            Dear Sir,
                     
            Brooklyn, May 17th 1803
          
          For some time past I have been endeavouring to find out some method by which I might obtain Learning At length I have (as I knew not of any so likely method by which I could acquire it) to write to you.
          Sir—In the first place I will give you a short detail of the Circumstances of myself and then the reasons which induced me to take the Liberty of writing to you.
          1stly. My Father is poor; and is my only parent thats is living, he is old and is now I expect among the Indians there sent by the Baptist Misionary Society of New-York He has given me but a little Learning, though as much as he possibly could afford. At twelve years of age I was bound an apprentice to the Printing business, wher I still remain.
          2dly. But Learning is my object, the sole cause of this letter, and what renders me unhappy because I cannot attain it. Finally, (I do consent) it is to ask the boon of you. Excuse me dear Sir if what I am saying is wrong. If Fortune will but smile when You receive these few simple lines (simple, for perfection cannot be expected from a boy of only 14 years of age, with no more Learning than barely to read and write.) then will I call myself the happiest of beings, but if not—why I suppose I must bear it with patience as Job did when he felt the rod yet blessed God.—That this request may succeed, will from this time to the time I shall receive an answer (for do please to write a few words in return, if not I shall be more wretched than ever) be most earnestly prayed for—O God Interfere!
          Dear Sir if you will but consider that my relations are poor and not able to go as it such a request, and knew my thirst for Learning you would not think my asking it of you strange. I cannot ask you in any grand style which perhaps might be rather more agreeable to you, for I am yet too young—And again I repeat it, if I have said any thing improper please to forgive me—What more can I say?—why my dear sir, no more than the Glorious words Learning. Learning the greatest blesing, the only ornament and jewel of man’s life—and to conclude that I remain now Your unhappy, but when at the arrival of the answer with the transporting Consent!—Then your happy O ever happy Friend and
          Humble Servant
          
            Samuel L. Holmes
          
          
            P.S.—Please to excuse me for the manner in which this Letter is wrote as the time I had to write it in was in the working hours—Please to write a few words in return and direct to
          
          
             Samuel L. Holmes
            at
            Mr. Thomas Kirks Printing Office
            Brooklyn Long Island
          
        